Bv the Court.
We consider that orders of this kind, relieving a party from a default on certain terms, are not appeal-able in respect of the terms imposed. The party is not entitled to relief in such cases as matter of right. The judge in his discretion allows him to be relieved on certain conditions. These are matter of favor purely, not of right, and are exclusively 'discretionary with the judge.
In this case, the plaintiff’s proper coufse was to stipulate as required, and on the defendant’s moving for judgment on his default at a subsequent term, then to present his matters of excuse in answer to the motion founded upon his neglect.
Appeal dismissed.